DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/12/2021 has been entered.

Preliminary Remarks
This is a reply to the arguments filed on 03/12/2021, in which, claims 1, 3-6, and 8-12 remain pending in the present application with claims 1 and 6 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Response to Arguments
Applicant's arguments filed on 03/12/2021 with respect to amended claims 1 and 6 have been considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 4 and 9 are objected to because of the following informalities:

Claim 9 is recited to depend on claim 7, which is a canceled claim. It is believed that claim 9 is now dependent on claim 6.
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “module” (or “means”, “step for”, “unit”, “element”, “device”, “assembly”, “mechanism”, “means”, “engine”, “component”, “member”, “apparatus”, “machine”, “system”, “assembly”, “portion”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “module” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
The claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
a caching module for capturing pictures in claim 6; 
an extracting module for extracting pictures in claim 6; and 
a saving module for determining and saving in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claims 8-10 depend on claim 6 thus 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is also invoked.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20130156397 A1, hereinafter referred to as “Chen”) in view of Kirmuss (US 20030095688 A1, hereinafter referred to as “Kirmuss”), further in view of Fleming (US 20110299835 A1, hereinafter referred to as “Fleming”), and further in view of Erhardt et al. (US 20120105635 A1, hereinafter referred to as “Erhardt”).
Regarding claim 1, Chen discloses an alarm image recording method, which is applicable in a video capture device, comprising: 
capturing pictures with a preset frequency, and caching the captured pictures to a buffer of the video capture device (see Chen, paragraph [0010]: “digital video recording device for capturing video data during an event comprising a storage medium, a buffer, and a processing device configured to record video data for a first pre-determined amount of time into the buffer prior to receiving a signal indicating a start of the event, continue to record video data of the event into the buffer after receiving the signal indicating the start of the event, continue to record video data for a second pre-determined amount of time after receiving a signal indicating an end of the event, and extract the video data from the buffer and store it in a storage medium”); 
extracting, after a preset time period since when occurrence of an event meeting an alarm condition is detected, at least two pictures from the buffer according to a time point at which the event occurs (see Chen, paragraph [0011]: “video capturing device corresponding to an event comprising recording pre-event video data into a buffer prior to receiving a signal indicating a start of the event, recording event video data into the buffer after receiving a signal 
wherein, extractinq at least two pictures from the buffer according to a time point at which the event occurs (see Chen, paragraph [0011]: “extracting the pre-event video data, the event video data and the post-event video data from the buffer after recording a pre-determined amount video data of the post-event video data into the buffer, and storing the pre-event video data, the event video data and the post-event video data in a storage medium”); 
[when the determination result is YES,] extracting the target picture, a first predetermined number of pictures and a second predetermined number of pictures from the buffer, wherein, the first predetermined number of pictures are pictures that are captured before the time point at which the event occurs, and the second predetermined number of pictures are pictures that are captured after the time point at which the event occurs (see Chen, paragraphs [0026]-[0028]: “the digital video recording device ensures that pre-event and post-event video data are also recorded, in addition to the target video data… the digital video recording device may extract the event from the buffer file and transfer the event to a final video file in a storage medium… the digital video recording device may provide a user the ability to set specified durations for pre-event and post-event lengths of video data”);
[when the determination result is NO,] extracting the first predetermined number of pictures and the second predetermined number of pictures from the buffer (see Chen, paragraphs [0027]-[0028]: “the digital video recording device may extract the event from the buffer file and transfer the event to a final video file in a storage medium… the digital video recording device may provide a user the ability to set specified durations for pre-event and post-event lengths of video data”).
claim 1, Chen discloses all the claimed limitations with the exception of wherein the preset frequency is determined according to a location of the video capture device; determining the at least two pictures as an alarm image and saving the alarm image to the video capture device or a cloud storage server; determining whether there is a target picture in the buffer, wherein the target picture is a picture that is captured at the time point at which the event occurs; when the determination result is YES; and when the determination result is NO.
Kirmuss from the same or similar fields of endeavor discloses determining the at least two pictures as an alarm image and saving the alarm image to the video capture device or a cloud storage server (see Kirmuss, paragraph [0209]: “record only contemporaneously with the activation of a trigger signal or alarm input or may record a predetermined period of time before trigger signal activation, during the trigger signal activation, and a predetermined time period after the trigger signal input has stopped, all using the built-in ring buffer 180, preferably with one ring buffer operating per connected camera”); 
wherein the target picture is a picture that is captured at the time point at which the event occurs (see Kirmuss, paragraph [0134]: “The video data are viewable and the audio data are audible in real-time or viewable and audible when replayed after a particular recorded incident has occurred”) and paragraph [0137]: “the system 200 is capable of freezing its displayed video upon any desired still image and electronically requesting the law enforcement's data terminal to capture, compress, and transmit the still image from the vehicle to a central command center or any interested party having proper network access”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Kirmuss with the teachings as in Chen. The motivation for doing so would ensure the system to have the ability to use Kirmuss’s recording process to record a predetermined period of time before trigger signal activation, during the trigger signal activation, and a predetermined time period after the trigger signal input has stopped and storing recorded images/video in a ring buffer thus 
Regarding claim 1, the combination teachings of Chen and Kirmuss as discussed above disclose all the claimed limitations with the exception of wherein the preset frequency is determined according to a location of the video capture device; determining whether there is a target picture in the buffer; when the determination result is YES; and when the determination result is NO.
Fleming from the same or similar fields of endeavor discloses determining whether there is a target picture in the buffer (see Fleming, paragraph [0043]: “Incident media includes, but is not limited to: Still Images, Video Files, Links, Audio files, and the like… if the alarm is present and checking for new media (returns to step 41). If incident media is present, the RV requests thumbnails of the incident media from server (step 44)”),
when the determination result is YES (see Fleming, paragraph [0043]: “If incident media is present, the RV requests thumbnails of the incident media from server (step 44)”),
when the determination result is NO (see Fleming, paragraph [0043]: “If no incident media is present”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Fleming with the teachings as in Chen and Kirmuss. The motivation for doing so would ensure the system to have the ability to use Fleming’s query incident media function to determine whether there is an incident media is present or not thus determining whether there is a target picture in the buffer in order to extract pre and post event data accordingly.
 claim 1, the combination teachings of Chen, Kirmuss, and Fleming as discussed above disclose all the claimed limitations with the exception of wherein the preset frequency is determined according to a location of the video capture device.
Erhardt from the same or similar fields of endeavor discloses wherein the preset frequency is determined according to a location of the video capture device (see Erhardt, paragraph [0054]: “The duration of time and frame rate of the continuous video capture can be adjusted according to the type of exception event that is detected. The duration of time and frame rate can also be adjusted according to the camera resolution, and camera location”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Erhardt with the teachings as in Chen, Kirmuss, and Fleming. The motivation for doing so would ensure the system to have the ability to use Erhardt to adjust the duration of time and frame rate of the continuous video capture according to camera location upon detection of exception event thus determining preset frequency according to the location of the video capture device so that the preset capture frequency can vary based on the location at which an event occurs in order to avoid miss key information of alarm event while saving system storage and network resources as much as possible.
Regarding claim 3, the combination teachings of Chen, Kirmuss, Fleming, and Erhardt as discussed above also disclose the method of claim 1, wherein, extracting at least two pictures from the buffer according to the time point at which the event occurs comprises: 
extracting, from the buffer, at least two pictures, wherein time intervals between identification information corresponding to the at least two pictures and the time point at which the event occurs are within a predetermined range (see Kirmuss, paragraph [0188]: “FIG. 6B illustrates the effects of the buffering mode as well as post-event recording according to the present invention. In the buffering mode, a buffer 180 is used to temporarily store the video and audio data on a rolling time interval basis before the recording mode is initiated... Upon the 
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Chen, Kirmuss, Fleming, and Erhardt as discussed above also disclose the method of claim 1, wherein, 
the first predetermined number of pictures comprise at least: a picture that is captured at a time point closest to the time point at which the event occurs among pictures that are captured before the time point at which the event occurs (see Chen, paragraph [0028]: “the pre-event and post-event time periods may range anywhere from several seconds to several minutes. For example, in one embodiment of the present invention, the digital video recording device may optionally be set to have a pre-event length of video data that is substantially close to 60 seconds and a post-event length of video that is substantially close to 120 seconds”); 
the second predetermined number of pictures comprise at least: a picture that is captured at a time point closest to the time point at which the event occurs among pictures that are captured after the time point at which the event occurs (see Chen, paragraph [0028]: “the pre-event and post-event time periods may range anywhere from several seconds to several minutes. For example, in one embodiment of the present invention, the digital video recording device may optionally be set to have a pre-event length of video data that is substantially close to 60 seconds and a post-event length of video that is substantially close to 120 seconds”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 5, the combination teachings of Chen, Kirmuss, Fleming, and Erhardt as discussed above also disclose the method of claim 4, wherein, the first predetermined number is one (see Kirmuss, paragraph [0188]: “Upon the occurrence of a 
The motivation for combining the references has been discussed in claim 1 above.
Claim 6 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Chen, Kirmuss, Fleming, and Erhardt as discussed above also disclose a caching module (see Chen, paragraph [0010]: “video recording device for capturing video data during an event comprising a storage medium, a buffer”), configured for capturing pictures with a preset frequency, and caching the captured pictures to a buffer of the video capture device (see Chen, paragraph [0010]: “digital video recording device for capturing video data during an event comprising a storage medium, a buffer, and a processing device configured to record video data for a first pre-determined amount of time into the buffer prior to 
an extracting module (see Chen, paragraph [0011]: “video capturing device corresponding to an event comprising recording pre-event video data into a buffer prior to receiving a signal indicating a start of the event, recording event video data into the buffer after receiving a signal indicating the start of the event, recording post-event data into the buffer after receiving a signal indicating an end of the event, extracting the pre-event video data, the event video data and the post-event video data from the buffer after recording a pre-determined amount video data of the post-event video data into the buffer, and storing the pre-event video data, the event video data and the post-event video data in a storage medium”), configured for extracting, after a preset time period since when occurrence of an event meeting an alarm condition is detected, at least two pictures from the buffer according to a time point at which the event occurs (see Kirmuss, paragraph [0210]: “built-in video ring buffer illustrated in FIG. 6B that allows the system to capture pre-incident, pre-siren/chase-light activation video, video, and this video is then captured and stored on the hard disk with the actual running of the alarm/siren/chase-light, as well as for a period after these devices are turned off”); and 
a saving module (see Kirmuss, Fig. 1, recording control processor 116), configured for determining the at least two pictures as an alarm image and saving the alarm image to the video capture device or a cloud storage server (see Kirmuss, paragraph [0209]: “record only contemporaneously with the activation of a trigger signal or alarm input or may record a 
The motivation for combining the references has been discussed in claim 1 above.
Claim 8 is rejected for the same reasons as discussed in claim 3 above.
Claim 9 is rejected for the same reasons as discussed in claim 4 above.
Claim 10 is rejected for the same reasons as discussed in claim 5 above.
Regarding claim 11, the combination teachings of Chen, Kirmuss, Fleming, and Erhardt as discussed above also disclose an electronic device, comprising: 
a processor (see Chen, paragraph [0010]: “a processing device configured to record video data”), 
a communication interface (see Chen, paragraph [0005]: “digital video recording device 106, in a law enforcement vehicle 110, is in communication with a video camera 120, a general purpose computer 107, which may be separate as shown or integrated with the digital video recording device 106 as one unit”), 
a memory (see Chen, paragraph [0010]: “video recording device for capturing video data during an event comprising a storage medium, a buffer”), 
and a communication bus, wherein the processor, the communication interface, and the memory are communicated with each other via the communication bus (see Chen, paragraph [0005]: “digital video recording device 106, in a law enforcement vehicle 110, is in communication with a video camera 120, a general purpose computer 107, which may be separate as shown or integrated with the digital video recording device 106 as one unit”);
the memory is configured for storing a computer program (see Kirmuss, paragraph [0101]: “computer-executable process steps stored in ROM”); 

The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 12, the combination teachings of Chen, Kirmuss, Fleming, and Erhardt as discussed above also disclose a non-transitory computer readable storage medium with a computer program stored thereon (see Kirmuss, paragraph [0101]: “computer-executable process steps stored in ROM”), wherein the computer program is configured to implement the method of claim 1 when being executed by a processor (see Kirmuss, paragraph [0047]: “General-purpose computing means, mounted at a third location in the vehicle and running a general operating system and user-installed application programs, communicates with the video recording means, is loaded with software to provide a user interface to control recording and playback by the video recording means, and includes means for wireless communication with a central base station”).
The motivation for combining the references has been discussed in claim 1 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484